Citation Nr: 1728406	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 15, 2014.

2.  Entitlement to a TDIU from November 1, 2015 to January 3, 2016, to include special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (s).

3.  Entitlement to a TDIU and SMC under the provisions of 38 U.S.C.A. § 1114 (s) for the periods from September 15, 2014 to October 31, 2015, and beginning January 4, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.

The issue on appeal was previously remanded by the Board in March 2015.

In June 2013, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) at the RO; a copy of the hearing transcript is associated with the claims file.  The VLJ who conducted that hearing is no longer with the Board.  In May 2017, the Veteran was offered the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Thus, the Board may continue with the Veteran's appeal.


FINDINGS OF FACT

1.  The issue of entitlement to a TDIU and SMC under the provisions of 
38 U.S.C.A. § 1114 (s) are moot for the rating periods from September 15, 2014 to October 31, 2015, and beginning January 4, 2016.
2.  For the rating period prior to September 15, 2014, the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

3.  For the rating period from November 1, 2015 to January 3, 2016, the Veteran's service-connected residuals of prostate cancer prevented the Veteran from obtaining or maintaining a substantially gainful occupation. 

4.  For the rating period from November 1, 2015 to January 3, 2016, the Veteran's TDIU due to service-connected residuals of prostate cancer is a service-connected disability rated as total, and his other service-connected disabilities combined to a 60 percent rating.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 15, 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

2.  The claim for entitlement to a TDIU, to include SMC pursuant to 38 U.S.C.A. 
§ 1114 (s), for the rating period from September 15, 2014 to October 31, 2015, and beginning January 4, 2016 is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

3.  For the rating period from November 1, 2015 to January 3, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

4.  For the rating period from November 1, 2015 to January 3, 2016, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU-Laws and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Initially, the Board notes that the Veteran has various staged ratings during the pendency of his claim on appeal (beginning January 19, 2010).  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In an October 2014 rating decision the RO granted service connection for prostate cancer and assigned a 100 percent disability rating effective September 15, 2014.  In an August 2015 rating decision, the RO reduced the prostate cancer disability rating to 40 percent effective November 1, 2015.  In a February 2016 rating decision, the RO again granted a 100 percent rating for prostate cancer beginning January 4, 2016.  As such, the Veteran was in receipt of a 100 percent disability rating for his service-connected prostate cancer disability from September 15, 2014 to October 31, 2015, and from January 4, 2016 to the present.  He has also been awarded SMC under the provisions of 38 U.S.C.A. § 1114 (s) for the periods from September 15, 2014 to October 31, 2015, and from January 4, 2016 to the present.  As such, the issue of entitlement to a TDIU and SMC are dismissed as moot for the periods from September 15, 2014 to October 31, 2015, and beginning January 4, 2016.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

As for the rating period prior to September 15, 2014, the Board finds that the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

During the June 2013 Board hearing, the Veteran testified that he was unable to work mostly due to his shell fragment wounds and heart disabilities.  
The evidence prior to September 15, 2014 also includes a March 2010 VA PTSD examination.  During the evaluation, the Veteran reported that, in the past, he had worked as a carpet installer, mechanic, and carpenter.  He indicated that he could no longer engage in this work due to his "physical problems."  In terms of the effects of his PTSD symptoms on occupational and social functioning, the examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that he had generally satisfactory functioning in terms of routine behavior, self-care, and conversation was normal.  It was specifically noted that the Veteran's work ended because of physical, rather than psychological difficulties.

In an April 2012 VA general examination, the examiner opined that the Veteran was "fully capable of performing sedentary and or partial sedentary tasks if he wished."  It was noted that the Veteran sat comfortably for an hour interview and he was able to stand with ease and was able to get on and off the examination table without difficulty.  His walk and gait were normal.  Strength was a 5/5 bilaterally in the upper and lower extremities.  His hands were without injury or pathology and he was able to communicate and follow instructions.  

In May 2012 VA heart and dental examinations, the examiners indicated that the Veteran's disabilities did not impact his ability to work. 

In a May 2012 VA PTSD examination it was noted the Veteran's symptoms appeared to be essentially unchanged since the last VA examination.  In terms of the impact of PTSD symptoms on occupational functioning, the examiner stated that the Veteran's work ended because of physical, rather than mental problems.  The Veteran appeared to be intellectually capable and was able to understand, remember, and carry out work related instructions under low stress conditions.
The Veteran's PTSD was not of such severity as to prevent all types of employment.

Pursuant to the Board's remand instructions a medical opinion was obtained in April 2015.  The examiner stated that she reviewed the VA examination reports from of record well as all VA medical records.  It was noted that the Veteran's work history was limited to labor-type jobs.  However, none of the Veteran's service connected conditions precluded him from work during the period prior to September 2014.  The April 2012 VA general examination report found all the scars from shell fragment wound in the left ankle, face, left knee, left thigh, and left shoulder and arm to be well-healed and stable.  The examiner also stated that there had been no medical visits in the interim for complaints of scar issues.  The VA dental examination report in 2012 indicated that there had been no changes in the jaw fracture since the previous examination in 2007 and that the residual of the jaw fracture did not interfere with any of the activities of employment.  There had also been no interim dental visits for complaints of worsening residuals from the jaw fracture.  Further, the Veteran's diabetes had always been under excellent control and had been since the previous VA examination.  The April 2015 VA examiner also indicated that there had been no visits for hypoglycemia.  Further, an ECHO from 2010 indicated an EF of 56%, which was normal.  An exercise stress test in 2012 was also normal and a note from June 2014 showed no chest pain. 

The Board notes that the April 2015 VA examiner did not address the Veteran's service-connected PTSD disability; however, the Veteran has mostly indicated that he was unemployable as a result of his physical disabilities, and not his psychiatric disability.  As such, the Board finds that the April 2015 VA medical opinion substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding claimants are entitled to compliance with Board remand instructions); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Moreover, the Board finds that it is fully informed as to the Veteran's disability picture and a TDIU determination is not a medical question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

Ultimately, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

After reviewing the record, the Board finds that the evidence does not show that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment prior to September 15, 2014.  Although the evidence shows that the Veteran had some difficulty with manual labor, the medical evidence of record, to include the April 2015 VA medical opinion, indicates that the Veteran is not precluded from all types of employment.  During the June 2013 Board hearing, the Veteran indicated that he had pain in his legs.  He also indicated that he was unable to perform manual labor due to his heart condition; however, the May 2012 VA heart examiner indicated that the Veteran's disability did not impact his ability to work.  Further, there is no indication that the Veteran would be precluded from performing sedentary employment.  In this regard, the April 2012 VA examiner indicated that the Veteran was "fully capable of performing sedentary and or partial sedentary tasks if he wished."  The Veteran has a high school education.  It was noted that the Veteran sat comfortably for an hour interview and he was able to stand with ease and was able to get on and off the examination table without difficulty.  His walk and gait were normal.  His hands were without injury or pathology and he was able to communicate and follow instructions.  During the May 2012 VA PTSD examination, it was noted that the Veteran had a "reading disorder," but that this was a condition that was long-standing and pre-existed military service and was not part of the Veteran's PTSD disability.  Moreover, the May 2012 VA PTSD examiner specifically indicated that the Veteran's judgment, insight, and abstract reasoning were not impaired.  The Veteran had good communication skills and was found capable of interacting verbally with co-workers and supervisors.  In sum, the examiner stated that the Veteran's PTSD was not of such severity as to prevent all types of employment.

Given his high school education and good communication skills, the Veteran had the ability to work in a sedentary position, such as customer service, or sitting as a ticket-taker or cashier.  For these reasons, the Board finds that the weight of the probative evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment for the period prior to September 15, 2014.  As such, a TDIU for the period prior to September 15, 2014 is not warranted.  

As noted above, the claim for entitlement to a TDIU for the periods from September 15, 2014 to October 31, 2015, and beginning January 4, 2016 are dismissed as moot.

Regarding the period from November 1, 2015 to January 3, 2016, the Board finds that a TDIU, to include SMC under the provisions of 38 U.S.C.A. § 1114 (s), is warranted.

By way of procedural background, since the most recent June 2015 Supplemental Statement of the Case, the Veteran's prostate cancer disability was reduced from 100 percent to 40 percent.  See August 2015 rating decision.  In a February 2016 rating decision, the RO increased the Veteran's prostate cancer to 100 percent effective January 4, 2016 because VA treatment records indicated active prostate cancer.  As such, his combined disability rating was 90 percent from November 1, 2015 to January 3, 2016.  

The reduction was based on findings in a May 2015 VA examination, which showed that the Veteran underwent a robotic prostatectomy on January 20, 2015.  His cancer was noted to be in remission.  Examination findings noted residual symptoms requiring the wearing of absorbent material which must be changed two to four times a day, and awakening to void three to four times per night.  The Veteran's urologist also noted that, although the Veteran underwent a radical prostatectomy in January 2015, the elevated PSA level indicated a biochemical recurrence.

The Board finds that a TDIU is warranted from November 1, 2015 to January 3, 2016 (i. e., when the Veteran had a combined disability rating of 90 percent).  

As noted above, the evidence shows that the Veteran's residual prostate cancer symptoms require the wearing of absorbent material which must be changed two to four times a day, and awakening to void three to four times per night.  VA treatment records dated in January 2016 show that the Veteran reported leakage that was bothersome.  He also reported having had some accidents on the way to the restroom.  The Board finds that these symptoms would significantly impede the Veteran's ability to work, to include sedentary work.  Based on this evidence, in addition to the Veteran's work history and educational level, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from November 1, 2015 to January 3, 2016.

The Board notes that as a result of this decision, a TDIU due to service-connected prostate cancer residuals has been granted from November 1, 2015 to January 3, 2016.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e., his TDIU due solely to service-connected residuals of prostate cancer), and has an additional service-connected disabilities that are independently rated as 60 percent disabling, the criteria for SMC at the housebound rate have been met from November 1, 2015 to January 3, 2016.










ORDER

A TDIU for the rating period prior to September 15, 2014 is denied.

A TDIU for the period from November 1, 2015 to January 3, 2016 is granted.

SMC under the provisions of 38 U.S.C.A. § 1114 (s) from November 1, 2015 to January 3, 2016 is granted.

The claim for entitlement to a TDIU and SMC under the provisions of 38 U.S.C.A. § 1114 (s), for the periods from September 15, 2014 to October 31, 2015, and beginning January 4, 2016 are dismissed as moot.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


